Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a displacement expanding apparatus comprising: a master unit reciprocatingly rotating within a central angle with respect to a main central axis, a forward and backward reciprocating unit receiving the rotation of the master unit, the forward and backward reciprocating unit comprises: a ball unit of which at least a portion is in contact with the lift cam panel; and a pushing cylinder of which at least a portion is in contact with the ball unit, wherein at least a portion of the ball unit is reciprocated in a radial direction of the lift cam panel by reciprocating rotation of the lift cam panel, and at least another portion of the ball unit is reciprocated in the forward and backward directions, Page 3 of 18Application Serial No. 16/820,726PATENT Reply to NFOA of October 1, 2021Docket: KG70002 wherein the pushing cylinder is linearly reciprocated in the forward and backward directions by linear forward and backward reciprocation of the ball unit" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 7 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
, a the master unit comprises a lift cam panel reciprocatingly rotating respect to the main central axis, wherein a forward and backward reciprocating unit comprises: a ball unit of which at least a portion is reciprocated in the radial direction of the casing by the lift cam panel, at least a portion of the ball unit reciprocating in the forward and backward directions; and a pushing cylinder linearly reciprocating in the forward and backward directions, at least a portion of the pushing cylinder being in contact with the ball unit, wherein the rotation unit comprises: a main rotor; and a sliding module of which at least a portion is displaced forward by the pushing Page 9 of 18Application Serial No. 16/820,726PATENT Reply to NFOA of October 1, 2021Docket: KG70002 cylinder to push the main rotor.   " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/22/2022